Name: 2001/846/CFSP: Council Decision of 29 November 2001 extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM)
 Type: Decision
 Subject Matter: international security;  European construction;  international affairs;  personnel management and staff remuneration;  economic geography
 Date Published: 2001-12-01

 Avis juridique important|32001D08462001/846/CFSP: Council Decision of 29 November 2001 extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM) Official Journal L 315 , 01/12/2001 P. 0003 - 0003Council Decisionof 29 November 2001extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM)(2001/846/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Joint Action 2001/845/CFSP of 29 November 2001 extending the mandate of the European Union Monitoring Mission(1), and in particular Article 5 thereof,Whereas:(1) By Decision 2001/285/CFSP(2) of 9 April 2001, the Council appointed Mr AntÃ ³in MAC UNFRAIDH, whose mandate expires on 31 December 2001, Head of Mission of the EUMM.(2) The mandate of the Head of Mission of the EUMM should be extended,HAS DECIDED AS FOLLOWS:Article 1The mandate of Mr AntÃ ³in MAC UNFRAIDH as Head of Mission of the EUMM is hereby extended.Article 2This Decision shall take effect on the date of its adoption.It shall apply until 31 December 2002.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 29 November 2001.For the CouncilThe PresidentM. Vanderpoorten(1) See page 1 of this Official Journal.(2) OJ L 99, 10.4.2001, p. 2.